Citation Nr: 1719810	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned at a videoconference hearing in July 2013.  A transcript of that hearing is of record.


REMAND

In the April 2014 Board remand, the Board found that the January 2010 and January 2011 VA audiological examinations did not address whether there was clear and unmistakable evidence that the right ear hearing loss which pre-existed service was not aggravated during service, and that any increase in the disability was due to natural progression of the disability.  A VA audiological examination was conducted in October 2014 to address this issue.  In it, the examiner opined that the right ear hearing loss was less likely than not caused by or a result of an event in service.  The examiner further opined that the right ear hearing loss existed prior to service, but was not aggravated beyond its normal progression in service.  However, the examiner did not opine regarding whether there was clear and unmistakable evidence that the hearing loss existed prior to service and that the hearing loss was not aggravated beyond its natural progression by service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  Therefore, the Board must remand the claim to obtain a VA examination that addresses the above.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2014 audiological examination, or if that examiner is unavailable, to another appropriate examiner.  The examiner must review the claims file and should note that review in the report.  The examiner should address the following:

(a) The examiner should state whether there is clear and unmistakable evidence that the right ear hearing loss existed prior to service.  The examiner should specifically cite to the evidence that supports that opinion.

(b) If the right ear hearing loss existed prior to service, the examiner should state whether there is clear and unmistakable evidence that the right ear hearing loss was not aggravated (did not increase in severity) during service.  The examiner should specifically cite to the evidence that supports this opinion.

(c) If the right ear hearing loss did increase in severity during service, the examiner should state whether there is clear and unmistakable evidence that any increase was due to the natural progression of the hearing loss, and did not represent permanent aggravation of the pre-existing right ear hearing loss.  The examiner should specifically cite to evidence that supports that opinion.  The rationale for all opinions must be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

